DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,079,662 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is fully encompassed by claim 1 of the patent by broadening the subject matter of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 12-15, it is unclear how the shape of the riser can be dome-shaped (claim 12), cylindrical-shaped (claim 13), bell-shaped (claim 14), or conical-shaped (claim 15), because claim 1 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nivet et al. (FR 2,816,187 A1) in view of Baur et al. (US Pat. No. 5,088,604).  See English translation for Nivet.
In regards to claim 1, Nivet teaches a platform riser system comprising: a turntable body (3) enclosing a motor (5) and a controller (11) configured to control operation of the motor; a turntable platform (15) rotatably mounted on a top of the turntable body and operably coupled to the motor; a riser (2) of an inverted-frustum-shaped profile having a top and a bottom, and an upright wall extending from the bottom to the top defining a volume of the riser; a riser platform (1) having a top surface and a bottom surface, the riser platform having a diameter equal to a diameter of the top of the inverted-frustum-shaped riser, the riser platform mounted on the top of the riser (e.g.; see Fig. 1).
Nivet does not particularly teach the motor is a stepper motor.  Baur teaches a revolving storage that a uses a stepper motor (46) for rotation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nivet’s platform riser system to use a stepper motor.  The motivation would have been for the purpose of eliminating errors as taught by Baur (Col 3, Lines 3-12, 35-40), since Nivet’s motor is mounted stationary to the turntable body.
In regards to claim 2, modified Nivet teaches the riser (2) is mounted to or resting on the turntable platform (15) (i.e.; they are integral).

In regards to claim 17, Nivet teaches the bottom surface of the riser platform comprises markings (at 8), the markings are shaped to align or position an object (9) on the riser platform.
Claims 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nivet et al. (FR 2,816,187 A1) and Baur et al. (US Pat. No. 5,088,604), and in further view of Slattery et al. (US Pat. No. 4,892,197).
In regards to claims 4-8 and 10, Nivet is silent to the particular materials of the platform riser system.  However, Slattery teaches a rotary display stand having components that can be made of transparent, non-transparent, and plastic material (Col 3, Lines 1-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nivet’s platform riser system to have the riser and riser platform made of transparent, non-transparent, or plastic material. The motivation would have been for the purpose of choosing suitable light-weight material as taught by Slattery (Col 3, Lines 1-8). 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nivet et al. (FR 2,816,187 A1) and Baur et al. (US Pat. No. 5,088,604), and in further view of Young et al. (US Pat. No. 9,538,861 B2).
In regards to claims 9 and 11, Nivet is silent to the particular materials of the platform riser system.  However, Young teaches a rotatable display stand having glass components (Claim 1, Lines 47-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nivet’s platform riser system to have the riser and riser platform made of glass as suggested by Young.  The motivation would have been for the purpose of choosing an aesthetic material for sales purposes.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nivet et al. (FR 2,816,187 A1) and Baur et al. (US Pat. No. 5,088,604), and in further view of Steinbrinck (DE 3,725,723 A1).  See English translation for Steinbrinck.
In regards to claims 12 and 13, Nivet does not teach the riser being dome-shaped or cylindrical-shaped.  Steinbrinck both dome-shaped (15) and cylindrical-shaped (2) risers for platform 10 (see Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nivet’s riser to be dome-shaped or cylindrical-shaped as taught by Steinbrinck.  The motivation would have been for the purpose of manufacturing different shaped risers to allow a user to choose a desired shape.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nivet et al. (FR 2,816,187 A1) and Baur et al. (US Pat. No. 5,088,604), and in further view of Hull et al. (US Pat. No. 9,480,348 B2).
In regards to claims 17, Nivet does not teach the top surface of the riser platform comprises markings, the markings are shaped to align or position an object on the riser platform.
Hull teaches rotatable display having markings (13) on the top surface of a riser platform (12).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nivet’s riser platform to have the top surface of the riser platform comprise markings, the markings are shaped to align or position an object on the riser platform.  The motivation would have been for the purpose of helping secure the object to the riser platform as taught by Hull (Col 2, Lines 34-36).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631